Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on March 5, 2021.
Claims 1-2, 4, 8-11, 13, 15-18, 23-30 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
 
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification does not describe the limitation, “wherein the method further comprises selecting, by the network device and based on the one or more metrics specific to the service for each network segment of the plurality of network segments, one or more second network segments of the plurality of network segments to form a second path from the destination device to the network device for the reverse packet flow, wherein the second path is different from the first path.”
Applicant pointed to paragraphs [0053]-[0055], [0061]-[0083], [0091]-[0092], [0104], and [0123]-[0124] and FIGS. 5-6 for support of the amendment.  (It is noted that Applicant’s disclosure is not identified by paragraph numbers, and the examiner assumes that Applicant is referring to paragraphs of the published patent application).  The examiner has reviewed the paragraphs and determined that the limitation is not supported.  Paragraphs [0053]-[0055] describe network segments between different nodes and associated with costs and performance metrics, wherein the segments are selected to serve as a path between a client and server.  Paragraphs [0061]-[0083] describe details of selecting segments, based on metric specifics to the service, to form a forward path.  Paragraphs [0091]-[0092],[0123]-[0124] describe aspects of assigning an identifier to a session.  Paragraph [0088] describes that return packets follow the same path in some embodiments.  However, the cited paragraphs and other parts of the specification do not describe the network device determining one or more second segments of a second path, which is for a reverse flow, different from the first path, wherein the second segments are based on the metrics specific for each network segment specific to the service (the metrics used to identify segments for the forward flow).



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11, 13, 15-18, 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites in part, “select, based on one or more metrics specific to the service for each network segment of the plurality of network segments to form a path from the network device to the destination device for the packet flow.”  From the language, it is not clear what element the network device is configured to select.  The step recites “select” followed by a single comma and ends with a semi-colon.  The claim recites selecting based on metric(s) but does not specify what is selected.  
Claim 17 comprises a similar language as claim 10 and is rejected under the same rationale as claim 10.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8, 10-11, 13, 15, 17-18, 23, 26-27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes US Patent Publication No. 2018/0227216 (“Hughes”) in view of Mizutani et al. US Patent Publication No. 2006/0187942 (“Mizutani”) and Wohlert US Patent Publication No. 2016/0373344 (“Wohlert”). 

Regarding claim 1, Hughes teaches a method comprising:

determining, by the network device, a service for a session (para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet);
selecting, by the network device, one or more network segments of a plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and
forwarding, by the network device, the first packet and each subsequent packet of the packet flow along the path toward the destination device (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not expressly teach the network device determining based on a session associated with the packet flow, a service for the session.
Hughes does not expressly teach the selecting, by the network device and based on one or more metrics specific to the service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow.
Mizutani teaches a network device determining based on a session associated with a packet flow, a service for the session (para. [0077] identifier (D) of session 401, indicates type of service. para. [0087] obtains priority points to be allocated to each session, determines a bandwidth for each session according to the type of service).  Mizutani comes from a similar field of endeavor of providing quality of 
Wohlert teaches a source device and a destination device interconnected by a plurality of network segments; selecting, by a network device and based on one or more metrics specific to a service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0024] route selector 105 to perform service specific route selection.  network nodes, network links interconnecting the nodes.  para. [0027] select paths for routing traffic for different services. para. [0028] selecting, for a given service and a given pair of endpoints, a path to route traffic for the given service… based on service-specific performance parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure selecting one or more network segments to form a path based on one or more metrics specific to a service for each network segment of the plurality of network segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters (para. [0039] delay and jitter may be important performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service) and particular requirements of services (para. [0022] services may have different traffic routing requirements).   

Regarding claim 10, Hughes teaches a network device comprising one or more processors configured to: 
receive a first packet of a packet flow from a source device to a destination device, the source device and the destination device are interconnected by a plurality of network segments, and the network 
determine a service for a session (para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet); 
select, to form a path from the network device to the destination device for the packet flow (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and
forward the first packet and each subsequent packet of the packet flow along the path toward the destination device (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not expressly teach the network device determining based on a session associated with the packet flow, a service for the session.
Hughes does not expressly teach the select, based on one or more metrics specific to the service for each network segment of the plurality of network segments to form a path from the network device to the destination device for the packet flow. 
Mizutani teaches a network device determining based on a session associated with a packet flow, a service for the session (para. [0077] identifier (D) of session 401, indicates type of service. para. [0087] obtains priority points to be allocated to each session, determines a bandwidth for each session according to the type of service).  Mizutani comes from a similar field of endeavor of providing quality of communications based on a type of service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Mizutani’s disclosure of determining a service based on the session such that the packet is associated with a session 
Wohlert teaches a source device and a destination device interconnected by a plurality of network segments; selecting, by a network device and based on one or more metrics specific to a service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0024] route selector 105 to perform service specific route selection.  network nodes, network links interconnecting the nodes.  para. [0027] select paths for routing traffic for different services. para. [0028] selecting, for a given service and a given pair of endpoints, a path to route traffic for the given service… based on service-specific performance parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure selecting one or more network segments to form a path based on one or more metrics specific to a service for each network segment of the plurality of network segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters (para. [0039] delay and jitter may be important performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service) and particular requirements of services (para. [0022] services may have different traffic routing requirements).   

Regarding claim 17, Hughes teaches a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause one or more processors of a network device to: 
receive a first packet of a packet flow from a source device to a destination device, the source device and the destination device are interconnected by a plurality of network segments, and the network device interposed between the source device and the destination device (see fig. 2. user device, server 230. para. [0038] user request… routed by appliance 220.  para. [0123] extracts information from the first packet); 

select, to form a path from the network device to the destination device for the packet flow (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and 
forward the first packet and each subsequent packet of the packet flow along the path toward the destination device (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not expressly teach the network device determining based on a session associated with the packet flow, a service for the session.
Hughes does not expressly teach the select, based on one or more metrics specific to the service for each network segment of the plurality of network segments to form a path from the network device to the destination device for the packet flow. 
Mizutani teaches a network device determining based on a session associated with a packet flow, a service for the session (para. [0077] identifier (D) of session 401, indicates type of service. para. [0087] obtains priority points to be allocated to each session, determines a bandwidth for each session according to the type of service).  Mizutani comes from a similar field of endeavor of providing quality of communications based on a type of service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Mizutani’s disclosure of determining a service based on the session such that the packet is associated with a session and the service is determined based on the session.  One of ordinary skill in the art would have been motivated to do so in order to have identified new sessions for traffic routing and provided session management.   
delay and jitter may be important performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service) and particular requirements of services (para. [0022] services may have different traffic routing requirements).   

Regarding claim 2, Hughes does not teach the method of claim 1, wherein the plurality of network segments form a first path and a second path different from the first path, and wherein selecting the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow comprises selecting the one or more network segments of the plurality of network segments to form the first path from the network device to the destination device for the packet flow and not the second path.
Wohler teaches a plurality of network segments forming a first path and a second path different from the first path (see fig. 5B with endpoints N1 and N6 connected by Path P1 and P2), and wherein selecting the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow comprises selecting the one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of providing a plurality of network segments that form a first path and a second path different from the first path and selecting one or more segments to form the first path and not the second path.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and particular requirements of services.   

Regarding claim 4, Hughes in view of Mizutani and Wohlert teach the method of claim 1, wherein the service comprises one or more of: a web service; an instant message service; a video service; or an audio delivery service (Hughes: para. [0125] voice over IP. para. [0103] video. Wohler: para. [0022] voice, video, messaging.  para. [0037] VoIP calls, video calls, video streaming.  para. [0038] web browsing).
  
Regarding claim 8, Hughes does not teach the method of claim 1 wherein selecting, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  
	Wohlert teaches selecting, based on one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device (para. [0057] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claim 11, Hughes does not teach the device of claim 10, wherein the plurality of network segments form a first path and a second path different from the first path, and wherein to select the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow, the one or more processors are configured to select the one or more network segments of the plurality of network segments to form the first path from the network device to the destination device for the packet flow and not the second path.  
Wohler teaches a plurality of network segments form a first path and a second path different from the first path (see fig. 5B with endpoints N1 and N6 connected by Path P1 and P2), and wherein selecting the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow comprises selecting the one or more network segments of the plurality of network segments to form the first path from the network device to the destination device for the packet flow and not the second path (para. [0055] identifies two possible paths… para. [0058] selects path P2 for routing the service traffic.  see fig. 5C and 5D with endpoints N1 and N6 connected by paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of providing a plurality of network segments that form a first path and a second path different from the first path and selecting one or more 

Regarding claim 13, Hughes in view of Mizutani and Wohlert the device of claim 10, wherein the service includes one or more of: a web service; an instant message service; a video service; and an audio delivery service (Hughes: para. [0125] voice over IP. para. [0103] video. Wohler: para. [0022] voice, video, messaging.  para. [0037] VoIP calls, video calls, video streaming.  para. [0038] web browsing).  

Regarding claim 15, Hughes does not teach the device of claim 10, wherein to select, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments, the one or more processors are configured to apply a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  
	Wohlert teaches selecting, based on one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device (para. [0057] PRP for path… to be the sum of the CRPs for links.  determines PRP for path P2.  para. [0058] selects path P2 for routing the service traffic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claims 18 and 23, the claims are medium claims corresponding to claims 2 and 8, and comprising similar subject matter.  Therefore, claims 18 and 23 are rejected under a similar rationale as claims 2 and 8.

Regarding claim 26, Hughes does not teach the method of claim 1, further comprising: receiving, by the network device, one or more requirements for the service, wherein selecting, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises selecting, based on the one or more requirements for the service and the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments.  
Wohlert teaches receiving, by the network device, one or more requirements for the service, wherein selecting, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises selecting, based on the one or more requirements for the service and the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments (para. [0022] services may have different traffic routing requirements.  para. [0028] selecting… a path to route traffic for the given service… based on service-specific performance parameters.  para. [0036] particular CRP parameter for a particular service.  para. [0037] performance characteristics, such as packet delay requirements, packet loss requirements, etc.,.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of selecting one or more network segments based on requirements for the service and one or more metrics specific to the service for each network segment.  One of ordinary skill in the art would have been motivated to do so for benefits of 

Regarding claim 27, Hughes does not expressly teach the method of claim 1, further comprising in response to determining the service for the session, retrieving, by the network device and from a database, the one or more metrics specific to the service for each network segment of the plurality of network segments.  
Mizutani was previously relied upon to teach determining a service for the session.  Wohlert teaches in response to determining the service, retrieving, by a network device and from a database, the one or more metrics specific to the service for each network segment of the plurality of network segments (para. [0028] determines, for a given service, a service-specific performance parameter.  queries the graph database 125 to identify a set of candidate paths, determines respective service-specific performance parameters for respective ones of the candidate paths).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hughes and Mizutani with Wohlert’s disclosure of querying metrics specific to a service for each network segment.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claim 29, Hughes in view of Mizutani and Wohlert teach the method of claim 1, wherein the service comprises a first service of a plurality of services (Hughes: para. [0096] voice over IP. para. [0103] video).  Hughes does not teach wherein one or more metrics specific to the first service of the plurality of services for a first network segment of the plurality of network segments are different than one or more metrics specific to a second service of the plurality of services for the first network segment of the plurality of network segments.  

performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of having metrics specific to services for network segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and particular requirements of services.   

Claims 9, 16, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes in view of Mizutani, Wohlert, and Nilakantan et al. US Patent Publication No. 2009/0097406 (“Nilakantan”). 

Regarding claim 9, Hughes in view of Mizutani and Wohlert teach the method of claim 1, wherein the packet flow comprises a forward packet flow for the session, the session comprising the forward packet flow, and wherein the method further comprises establishing a stateful session between the source network device and the destination device using the path such that each packet of the forward packet flow traverses the path in a forward direction from the network device to the destination device 
  Nilakantan teaches a reverse packet flow, establishing a stateful session between a source and destination using a first network path, each packet of the reverse packet flow traverses the path in a reverse direction from the destination device to the network device (para. [0122] flows are bidirectional, reverse path of the packets is same as the forward path… maintain the state associated with each flow and ensure that either the flow ID is identical to the forward path or the flow route is identical to the forward path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizutani and Wohlert with Nilakantan’s disclosure of establishing a stateful session and each packet of the reverse packet flow traversing the path in a reverse direction such that traffic traverses along the first network path in both directions.  One of ordinary skill in the art would have been motivated to implement a stateful session and bidirectional using the network path in order to have utilized an optimal path for communications in both directions.  

Regarding claim 16, the claim is a device claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 9.

Regarding claim 24, the claim is a medium claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 24 is rejected under a similar rationale as claim 9.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes in view of Mizutani, Wohlert, and Singh et al. US Patent Publication No. 2006/0268932 (“Singh”).


Singh teaches a session comprising a reverse packet flow and selecting, by a network device and based on one or more metrics for each network segment, one or more second network segments of the plurality of network segments to form a second path from the destination device to the network device for the reverse packet flow, wherein the second path is different from the first path (para. [0016] asymmetrical network system, different path from packets traveling in the opposite direction between the same two devices. para. [0017] differences in link metrics, TCP session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes and Wohlert’s selection of segments based on metrics specific to services with Singh’s disclosure of selecting a second path that is different from the first path based on metrics of the segments.  Wohlert discloses determining links based in part of service requirements and performance measurements.  Singh .  

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes in view of Mizutani, Wohlert, and Rodriguez-Moral US Patent No. 6,260,072 (“Rodriguez-Moral”).

Regarding claim 28, Hughes does not teach the method of claim 1, wherein the one or more metrics specific to the service for each network segment of the plurality of network segments comprises a cost metric for each network segment of the plurality of network segments that is specific to the service.  
Rodriguez-Moral teaches a cost metric for each network segment of the plurality of network segments that is specific to the service (col. 4, lines 57-59.  cost… represents a parameter, or a metric.  col. 4, line 66-col. 5, line 1. more than one cost can be assigned to each link… each type of service can incur a different cost on a given link).  Rodriguez-Moral comes from a similar field of endeavor of routing based on a type of service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes and Wohlert with Rodriguez-Moral’s disclosure of determining a cost metric for each network segment of the plurality of network segments that is specific to the service.  One of ordinary skill in the art would have been motivated to do so for flexibility to route based on consideration of different parameters   For instance, Rodriguez-Moral discloses that the cost can represent monetary cost, delay, rate, and other parameters.

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes in view of Mizutani, Wohlert, and MeLampy et al. US Patent Publication No. 2016/0094444 (“MeLampy”).


MeLampy teaches determining, based on a session identifier of a first packet of the packet flow, the session associated with the packet flow (para. [0084] identifies a lead packet when the lead packet identifier 806 receives a packet related to a session.  para. [0085] each session, the session manager assigns a unique identifier).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes, Mizutani, and Wohlert with MeLampy’s disclosure of determining, based on a session identifier of a first packet of the packet flow, the session associated with the packet flow.  One of ordinary skill in the art would have been motivated to do so in order to have uniquely identified each session and subsequent packets of the session for routing packets.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kato US Patent Publication No. 2014/0075038 (para. [0077] session ID.  para. [0081] transmits the packets (packets related to the session ID `3`) of the content data transmitted from the content distribution server 50 to the terminal 20-4 to the route R2).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445